Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered June 10, 1985, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*239We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
Moreover, we have examined the issues raised by the defendant in his pro se supplemental brief and find them to be without merit and frivolous (cf., People v Vasquez, 70 NY2d 1). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.